

116 HRES 692 IH: Expressing support for the designation of the week beginning on November 11, 2019, as “National School Psychology Week”.
U.S. House of Representatives
2019-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 692IN THE HOUSE OF REPRESENTATIVESNovember 12, 2019Mr. Loebsack (for himself, Mr. Lowenthal, Mr. Grijalva, Ms. Lee of California, Mr. Moulton, and Mr. Soto) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing support for the designation of the week beginning on November 11, 2019, as National School Psychology Week.
	
 Whereas all children and youth learn best when they are healthy, supported, and receive an education that meets their individual needs;
 Whereas schools can more effectively ensure that all students are ready and able to learn if schools meet all the needs of each student;
 Whereas learning and development are directly linked to the mental health of children, and a supportive learning environment is an optimal place to promote mental health;
 Whereas sound psychological principles are critical to proper instruction and learning, social and emotional development, prevention and early intervention, and support for a culturally diverse student population;
 Whereas school psychologists are specially trained to deliver mental health services and academic support that lower barriers to learning and allow teachers to teach more effectively;
 Whereas school psychologists facilitate collaboration that helps parents and educators to identify and reduce risk factors, promote protective factors, create safe schools, and access community resources;
 Whereas school psychologists are trained to assess barriers to learning, utilize data-based decision making, implement research-driven prevention and intervention strategies, evaluate outcomes, and improve accountability;
 Whereas State educational agencies and other State entities credential more than 35,000 school psychologists who practice in schools in the United States as key professionals that promote the learning and mental health of all children;
 Whereas the National Association of School Psychologists establishes and maintains high standards for training, practice, and school psychologist credentialing, in collaboration with organizations such as the American Psychological Association, that promote effective and ethical services by school psychologists to children, families, and schools;
 Whereas the National Association of School Psychologists has a Model for Comprehensive and Integrated School Psychological Services that promotes standards for the consistent delivery of school psychological services to all students in need;
 Whereas the people of the United States should recognize the vital role school psychologists play in the personal and academic development of the Nation's children; and
 Whereas the week beginning on November 11, 2019, would be an appropriate week to designate as National School Psychology Week: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National School Psychology Week;
 (2)honors and recognizes the contributions of school psychologists to the success of students in schools across the United States; and
 (3)encourages the people of the United States to observe the week with appropriate ceremonies and activities that promote awareness of the vital role school psychologists play in schools, in the community, and in helping students develop into successful and productive members of society.
			